BuoNSON, J.
(specially concurring). I am of the opinion that the trial court erred in ordering the sale upon attachment and in refusing to vacate its order thereof. Upon the record, the evidence fairly discloses that there exists no reason for an immediate sale of this property in advance of any judgment that may be obtained and that no emergency exists which requires a sale similar to that which obtains concerning perishable property. On the contrary it rather appears that if such sale be had great loss may be sustained affecting not only the *478parties to this action but to an industry of great potential value in this state. The orders of the trial court should be reversed and the application of plaintiff for sale of the property upon the attachment dismissed..
Guace, J., concurs.